Although there are expressions in the opinion rendered in State v. Cooley, 185 La. 1032, 171 So. 435, which are not quite reconcilable with the ruling in the present case, as a matter of fact the decree rendered in the Cooley case was not a departure from the provisions of article 559 of the Code of Criminal Procedure. The article provides merely that no new trial can be granted on appeal unless a motion for a new trial was made and refused in the court below. In Cooley's case this court did not grant a new trial, but found that the sentence which had been imposed upon Cooley was erroneous, being in excess of *Page 711 
the maximum sentence allowed by the statute. We, therefore, merely set aside the sentence and remanded the case for the defendant to be sentenced according to law.
In State v. Richard, 203 La. 722, 14 So. 2d 615, the defendant, appellant, was convicted of murder and sentenced to suffer the death penalty. The State moved to dismiss his appeal because of the failure of his attorney to exhaust his remedies in the lower court by applying for a new trial. This court declined to dismiss the appeal, but considered the bills of exception on their merits, for no other reason than that the case was one in which the death sentence had been pronounced. There is no such reason why we should decline to enforce article 559 of the Code of Criminal Procedure in this case, where the defendants, appellants, were charged with and convicted of a misdemeanor, gambling, and were sentenced accordingly.
With this explanation I concur in the decree rendered in this case.